      Case 4:19-cv-04129 Document 1-4 Filed on 10/22/19 in TXSD Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ALAINA VILLA,                                    §
                                                 §
          Plaintiff,                             §
                                                 §
                                                 §
v.                                               §           CIVIL ACTION NO.____________
                                                 §                                  JURY
TARGET CORPORATION AND                           §
ELAINE SWAIN                                     §
                                                 §
          Defendant.                             §

                            NOTICE OF REMOVAL – EXHIBIT D

INDEX OF MATTERS BEING FILED

     1)   Notice of Removal
     2)   Exhibit A – Declaration of Elaine Swain
     3)   Exhibit B – All processes
     4)   Exhibit C - Plaintiff’s Petition, Defendant’s Answer and Jury Demand
     5)   Exhibit D – Index of Matters being filed
     6)   Exhibit E- List of all counsel of record
